DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 17-20 directed to a method including the generation of an excitation field to induce a current in an antenna disposed on a gear, which was non-elected without traverse in the communication filed 07/11/2022. In the instant case, claims 17-20 are not eligible for rejoinder due to the limitations of controller circuitry operably connected to the motor and the control antenna… to control the operation of the motor which is recited in the apparatus of claims 1-16 and is not recited in the method of claims 17-20. See further MPEP 821.02.

The application has been amended as follows: 
Cancel claims 17-20.

	
Allowable Subject Matter
Claims 1 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 12, the prior art fails to disclose or make obvious the claimed combination including the following features:
Reiner (EP 2246680 A2) teaches an electric power tool (Fig 1) with a torque measuring device (#30) wherein the measuring device utilizing a conductive spiral (#80) mounted on two conductive coils (#44/#46) which inductively connect with each other (see ¶ [0054]). The conductive coil (#44) is connected to a torque sensor (#52) which is mounted on the drive shaft (#24) for measuring the output torque (see ¶ [0055]), which is communicated to the conductive coil (#46) inductively (see ¶ [0059] – [0063). However, Reiner does not specifically teach the conductive spiral being disposed on the bevel gear and the conductive spiral being configured to, in response to the bevel gear deforming due to a torque being applied to the bevel gear, change a resistance of the conductive spiral, as is claimed in claims 1 & 12.
Ichikawa (US 2016/0352148 A1) teaches a non-contact power-feeding device (#30) including an antenna (see ¶ [0027]) with a strain sensor unit (#33) which communicates with the non-contact feeding device (see ¶ [0027] & [0031]). However, Ichikawa does not specifically teach the conductive spiral being disposed on the bevel gear and the conductive spiral being configured to, in response to the bevel gear deforming due to a torque being applied to the bevel gear, change a resistance of the conductive spiral, as is claimed in claims 1 & 12.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-11 & 13-16, they are allowed as depending from claims 1 & 12, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731                                                                                                                                                                                           
--